Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-0564)

Complainant
v.

CHRSISR LLC
d/b/a Smokers Stop Convenience Store,

Respondent.
Docket No. C-13-762
Decision No. CR2851

Date: July 11, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, CHRSISR LLC d/b/a Smokers Stop
Convenience Store, at 206 Dixwell Avenue, New Haven, Connecticut 06511, and
by filing a copy of the complaint with the Food and Drug Administration's (FDA)
Division of Dockets Management. The complaint alleges that Smokers Stop
Convenience Store impermissibly sold cigarettes or smokeless tobacco to a minor
or minors and failed to verify the purchaser’s or purchasers’ ages by means of
photo identification containing a date of birth, violating the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,
21 C.F.R. Part 1140. CTP seeks to impose a $500 civil money penalty against
Respondent Smokers Stop Convenience Store.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on May 15, 2013, CTP served the
complaint on Respondent Smokers Stop Convenience Store by United Parcel
Service. In the complaint and accompanying cover letter, CTP explained that,
within 30 days, Respondent should pay the penalty, file an answer, or request an
extension of time in which to file an answer. CTP warned Respondent that, if it
failed to take one of these actions within 30 days, an Administrative Law Judge
could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering it to pay the
full amount of the proposed penalty.

Respondent Smokers Stop Convenience Store has neither filed an answer within
the time prescribed, nor requested an extension of time within which to file an
answer. Pursuant to 21 C.F.R. § 17.11, l assume that the facts alleged in the
complaint (but not its conclusory statements) are true. Specifically:

e At Respondent's business establishment, 206 Dixwell Avenue #A, New
Haven, Connecticut 06511, at approximately 10:41 AM on June 27, 2012,
an FDA-commissioned inspector observed Respondent’s staff sell
cigarettes or smokeless tobacco to a person younger than 18 years of age;

e At Respondent's business establishment, 206 Dixwell Avenue #A, New
Haven, Connecticut 06511, at approximately 10:41 AM on June 27, 2012,
an FDA-commissioned inspector observed Respondent’s staff fail to verify,

by means of photo identification containing the bearer's date of birth, that a

purchaser of cigarettes or smokeless tobacco was 18 years of age or older;

e Ina warning letter issued September 6, 2012, CTP informed Respondent of
the inspector's June 27, 2012 observations, and that such actions violate
ederal law, 21 C.F.R. §§ 1140.14(a) and 1140.14(b)(1). The letter further
warned that if Respondent failed to correct its violations, a civil money
penalty or other regulatory action could occur;

e At approximately 9:37 AM on December 24, 2012, at Respondent's
business establishment, 206 Dixwell Avenue #A, New Haven, Connecticut
06511, an FDA commissioned inspector observed Respondent’s staff sell a
package of Marlboro Menthol cigarettes to a person younger than 18 years
of age; staff also failed to verify, by means of photo identification
containing the bearer's date of birth, the purchaser’s age.

These facts establish Respondent Smokers Stop Convenience Store's liability
under the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C.

§ 331(k). A tobacco product is misbranded if sold or distributed in violation of
regulations issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21
U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the
regulations at 21 C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C.
387(a); see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under
21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers
must verify, by means of photo identification containing the bearer's date of birth,
that no person purchasing cigarettes or smokeless tobacco is younger than 18 years
of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent CHRSISR LLC d/b/a Smokers Stop Convenience Store. Pursuant to
21 C.F.R. § 17.11 (b), this order becomes final and binding upon both parties after
30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

